Case 2:20-cv-00053-PLM-MV ECF No. 6 filed 07/20/20 PagelD.18 Page 1 of 6

FILED -MQ
UNITED STATES DISTRICT COURT July 20, 2020 3:54 PM
CLERK OF COURT
FOR THE WESTERN DISTRICT OF MICHIGAN U.S. DISTRICT COURT

WESTERN DISTRICT OF MICHIGAN

NORTHERN DIVISION BY:_slk_ SCANNED BY: ye 14.2920

 

ABRIELLE LONDO,

Plaintiff,
DOCKET NO: 2:20-cv-53

ENRIGHT FAMILY RESTAURANTS D/B/A
BIG BOY, and STEPHEN WHELAN,

Defendant.

 

ANSWER TO COMPLAINT AND JURY DEMAND

NOW COMES the Defendant, Enright Family Restaurants D/B/A Big Boy and Stephen

Whelan, who hereby states as and for said Answer, as follows:

1.
2.
3.

10.
11.
12.
13.
14.

Neither admitted nor denied, and leave the Plaintiff to her proofs.
Admitted.

Neither admitted nor denied, and leave the Plaintiff to her proofs.
Denied.

Admitted.

Denied.

Denied.

Neither admitted nor denied, and leave the Plaintiff to her proofs.
Neither admitted nor denied, and leave the Plaintiff to her proofs.
Neither admitted nor denied, and leave the Plaintiff to her proofs.
Denied.

Denied.

Admitted, when both Plaintiff and Defendant worked the same shift.

Denied.
Case 2:20-cv-00053-PLM-MV ECF No. 6 filed 07/20/20 PagelD.19 Page 2 of 6

15.
16.
17.
18.
19,
20.
21.
22.
23.
24.
25.
26.
27.
28.
29.

Denied.
Denied.
Denied.
Denied.
Denied.
Denied.
Denied.
Denied.
Denied.
Denied.
Neither admitted nor denied, and leave the Plaintiff to her proofs.
Neither admitted nor denied, and leave the Plaintiff to her proofs.
Neither admitted nor denied, and leave the Plaintiff to her proofs.
Neither admitted nor denied, and leave the Plaintiff to her proofs.

Admitted that Defendant advised Plaintiff that her at-will employment was

terminated, but neither admitted nor denied as to the exact date.

30.
31.
32.
33.
34.
35.
36.
37.
38.
39.
40.

Denied.
Neither admitted nor denied, and leave the Plaintiff to her proofs.
Denied.
Denied.
Denied.
N/A.
Denied.
Denied.
Denied.
Denied.
Denied.
Case 2:20-cv-00053-PLM-MV ECF No. 6 filed 07/20/20 PagelD.20 Page 3 of 6

41. N/A.
42. Denied.

43. Neither admitted nor denied, and leave the Plaintiff to her proofs.

44. _—_ Denied.
45. Denied.
46. Denied.
47. Denied.
48. —_ Denied.
49. Denied.
50. — Denied.
51. N/A.

52. Denied.
53. Denied.
54. Denied.
55. Denied.
56. Denied.
57. Denied.
58. Denied.
59. Denied.
60. Denied.
61. Denied.
62. N/A.

63. Admitted.

64. Denied.

65. Neither admitted nor denied, and leave the Plaintiff to her proofs.
66. Neither admitted nor denied, and leave the Plaintiff to her proofs.

67. Denied.
Case 2:20-cv-00053-PLM-MV ECF No. 6 filed 07/20/20 PagelD.21 Page 4 of 6

68.
69.
70.
an.
‘We
73.
74.
TS:

Denied.
Denied.
N/A.

Admitted.

Denied.
Denied.
Denied.
Denied.

WHEREFORE, the Defendant, by and through counsel, respectfully requests that this

Honorable Court dismiss this frivolous action and awarded the Defendants costs; together with such

other or further relief as this Court deems just and reasonable.

DATED: “]/}0)°

RESPECTFULLY SUBMITTED,

J ue —

Stephen Whelan
1950 US 41 West
Marquette, MI 49855

 
Case 2:20-cv-00053-PLM-MV ECF No. 6 filed 07/20/20 PagelD.22 Page 5 of 6

AFFIRMATIVE DEFENSES

NOW COMES the Defendant, Enright Family Restaurants D/B/A Big Boy and Stephen
Whelan, who hereby states as and for his Affirmative Defenses, as follows:

1. The Plaintiff's claim is barred as the Plaintiff has failed to join all necessary or
interested parties to the action.

2. The Plaintiff has failed to state a claim on which relief can be granted, and summary
disposition is thereby warranted pursuant to MCR 2.116(C)(6) (7) and (8).

3. Except as to the amount of damages, there is no genuine issue as to any material fact,
and the Defendant are entitled to judgment or partial judgment as a matter of law, pursuant to MCR
2.116(C)(10).

4, The Plaintiffs claim is barred by Fraud and/or the Statute of Limitations.

5. The Defendant, Enright Family Restaurants D/B/A Big Boy and Stephen Whelan,
reserves the right to add additional affirmative defenses as they become known through the discovery
process.

6. The Defendant exercised reasonable care to prevent and correct any sexually
harassing behavior.

7. The Plaintiff has failed to mitigate damages.

WHEREFORE, Defendant, Enright Family Restaurants D/B/A Big Boy and Stephen Whelan,
requests that this Honorable Court dismiss this Complaint and award Defendant costs, attorney fees,

and interest along with any other relief that is fair, just, and equitable under the circumstances.

RELIANCE UPON JURY DEMAND
The Defendant, Enright Family Restaurants D/B/A Big Boy and Stephen Whelan, hereby
gives notice that they will rely upon the jury demand previously by the Plaintiffs, on each and every

issue in the above-captioned case.
Case 2:20-cv-00053-PLM-MV ECF No. 6 filed 07/20/20 PagelD.23 Page 6 of 6

RESPECTFULLY SUBMITTED,

DATED: ~[-Qo-d Le be

Stepiten Whelan
1950 US 41 West
Marquette, MI 49855
